DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 3, and 5 are amended. Claims 2 and 4 are canceled. Claims 8-10 are new. Claims 1, 3, and 5-10 are pending and addressed below. 
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. Applicant argues that Graham does not disclose the through portions being formed on the inclined portions. This is not found to be persuasive, Graham discloses this feature see annotated figure below which clearly depicts the through portion being formed on the inclined portion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., axially arranges the through portions at distances D1 and D2 that are smaller than the maximum distance Dmax between the adjacent wave washers without any members arranged between the adjacent wave washers, and arranging the through portions at distances D1 and D2 that are smaller than the maximum distance Dmax between the adjacent wave washers without any members arranged between the adjacent wave washers; are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

    PNG
    media_image1.png
    189
    328
    media_image1.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (U.S. Patent Publication No. 2016/0235274 A1). Graham was cited in the previous office action. 
	Regarding claim 1, Graham discloses a flexible (Paragraph 0003) tube (700) through which drive wires (322, Paragraph 0090) for a medical manipulator (Paragraph 0044) are passed in an axial direction (Fig. 7) and being configured to be bent according to operation of (Paragraph 0090) the drive wires (322, Paragraph 0090), comprising: a main body (body of 700) having wave (Paragraph 0088) washers (Figs. 7-8) stacked in the axial direction (Fig. 7) and kept a stacked state (Fig. 7, Paragraph 0085), the main body (body of 700) being bendable (Paragraphs 0089-0090) according to expansion and contraction in the axial direction (Paragraphs 0063, and 0089-0090), wherein each of the wave (Paragraph 0088) washers (Figs. 7-8) is provided with crests (704, annotated Fig. 8), troughs (708, annotated Fig. 8), inclined portions (annotated Fig. 8) and through portions (712, annotated Fig. 8), the through portions (712, annotated Fig. 8) being configured for passage therethrough (Figs. 7-8, Paragraph 0090) of the drive wires (322), the troughs (708, annotated Fig. 8), the crests (704, annotated Fig. 8) and the inclined portions (annotated Fig. 8) being arranged in a circumferential direction (Fig. 8) of each of the wave (Paragraph 0088) washers (Figs. 7-8), each of the troughs (708, annotated Fig. 8) being interposed between circumferentially adjacent (Fig. 8) crests (704, annotated Fig. 8), each of the inclined portions (annotated Fig. 8) being interposed between (Fig. 8) a crest (704, annotated Fig. 8) and a trough (708, annotated Fig. 8) which are circumferentially adjacent to each other (Fig. 8), the through portions (712, annotated Fig. 8) being formed on (Fig. 8) the inclined portions (annotated Fig. 8), and the crests (704, annotated Fig. 8) and the troughs (708, annotated Fig. 8) of adjacent wave (Paragraph 0088) washers (Figs. 7-8) are in contact with each other (Fig. 7). (Figs. 7-8, Paragraphs 0003, 0044, 0063, and 0088-0090). 

    PNG
    media_image1.png
    189
    328
    media_image1.png
    Greyscale


Regarding claim 3, Graham discloses the flexible tube according to claim 1, wherein the crests (704, annotated Fig. 8) and troughs (708, annotated Fig. 8) being in contact are fixed to each other (Paragraph 0089) in the adjacent wave (Paragraph 0088) washers (Figs. 7-8). (Figs. 7-8, Paragraphs 0088-0089). 
	Regarding claim 5, Graham discloses the flexible (Paragraph 0003) tube (700) according to claim 1, wherein the through portions (712, annotated Fig. 8) are insertion holes (712, annotated Fig. 8). (Fig. 8, Paragraph 0086). 
	Regarding claim 6, Graham discloses a bending structure (conduit tube, Paragraphs 0141-0142) being provided with (Paragraphs 0141-0142) the flexible (Paragraph 0003) tube (700) according to claim 1, comprising: an elastic member (conduit tube, Paragraphs 0141-0142) arranged in the main body (body of 700), having higher rigidity in the axial direction (Paragraphs 0141-0142) than the main body (body of 700), and being bendable according to the bending (Paragraphs 0141-0142) of the flexible (Paragraph 0003) tube (700). (Paragraphs 0141-0142). 
Regarding claim 7, Graham discloses the bending structure according to claim 6, wherein the elastic member (conduit tube, Paragraphs 0141-0142) is a coiled spring (Paragraph 0141), a solid cylinder (Paragraph 0143), or a hollow cylinder (Paragraph 0141) located on an axial center portion (Paragraph 0141) of the main body (body of 700). (Paragraphs 0141-0143). 
	Regarding claim 8, Graham discloses a flexible (Paragraph 0003) tube (700), comprising: a bendable main body (body of 700) having wave (Paragraph 0088) washers (Figs. 7-8) stacked in the axial direction (Fig. 7) and kept a stacked state (Fig. 7, Paragraph 0085),  and drive wires (322) passing (Figs. 7-8, Paragraph 0090) the main body (body of 700) in an axial direction (Fig. 7) and configured to be operated upon to bend (Paragraph 0090) the main body (body of 700), wherein each of the wave (Paragraph 0088) washers (Figs. 7-8) is provided with crests (704, annotated Fig. 8), troughs (708, annotated Fig. 8), inclined portions (annotated Fig. 8) and through portions (712, annotated Fig. 8), the through portions (712, annotated Fig. 8) being configured for passage therethrough (Figs. 7-8, Paragraph 0090) of the drive wires (322), the troughs (708, annotated Fig. 8), the crests (704, annotated Fig. 8) and the inclined portions (annotated Fig. 8) being arranged in a circumferential direction (Fig. 8) of each of the wave (Paragraph 0088) washers (Figs. 7-8), each of the troughs (708, annotated Fig. 8) being interposed between circumferentially adjacent (Fig. 8) crests (704, annotated Fig. 8), each of the inclined portions (annotated Fig. 8) being interposed between (Fig. 8) a crest (704, annotated Fig. 8) and a trough (708, annotated Fig. 8) which are circumferentially adjacent to each other (Fig. 8), the through portions (712, annotated Fig. 8) being formed on (Fig. 8) the inclined portions (annotated Fig. 8), and the crests (704, annotated Fig. 8) and the troughs (708, annotated Fig. 8) of adjacent wave (Paragraph 0088) washers (Figs. 7-8) are in contact with each other (Fig. 7). (Figs. 7-8, Paragraphs 0003, 0044, 0063, and 0088-0090). 

    PNG
    media_image1.png
    189
    328
    media_image1.png
    Greyscale

Regarding claim 9, Graham discloses the flexible tube according to claim 1, wherein each through portion (712, annotated Fig. 8) is arranged within a width (Fig. 8) of each of the wave (Paragraph 0088) washers (Figs. 7-8). (Figs. 7-8, Paragraph 0088). 
Regarding claim 10, Graham discloses the flexible tube according to claim 8, wherein each through portion (712, annotated Fig. 8) is arranged within a width (Fig. 8) of each of the wave (Paragraph 0088) washers (Figs. 7-8). (Figs. 7-8, Paragraph 0088).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771